Citation Nr: 1236290	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1967 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  Symptoms of tinnitus were not chronic in service.

4.  Symptoms of tinnitus have been continuous since separation from service.

5.  The evidence regarding a nexus between tinnitus and loud noise in service is in equipoise.  

6.  The Veteran has a current diagnosis of tinnitus.

7.  Symptoms of bilateral hearing loss were chronic in service.

8.  The Veteran has a current diagnosis of bilateral hearing loss for VA purposes.

9.  The Veteran's current bilateral hearing loss disability is not clearly shown as attributable to intercurrent causes.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(b) (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309, 3.385 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issues on appeal, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentage and effective date to be assigned, the RO will address these matters in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.   Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385 (2011).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-49.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection 

In an April 2010 substantive appeal, via a VA Form 9, the Veteran asserted that exposure to hazardous levels of noise during service, to include while in or around airplanes, in and out of airplane hangars, and dodging rocket attacks, has affected and resulted in his hearing problems.  Thus, the Veteran essentially contends that service connection is warranted for tinnitus and bilateral hearing loss.  Due to the similar disposition for the claims on appeal, the Board will address them in a common discussion.

First, the evidentiary record shows current diagnoses of tinnitus and bilateral hearing loss for VA purposes.  The Veteran reported having constant bilateral tinnitus, as noted in a June 2008 private medical statement, September 2008 VA examination report, November 2008 notice of disagreement, and April 2010 substantive appeal.  The Veteran is competent to provide evidence about observable symptoms, such as ringing in his ears, as it is personal knowledge that cam through t he use of his senses.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  

With regard to bilateral hearing loss, on a June 2007 private audiometry report, auditory thresholds were 45 decibels and 40 decibels at the 3000 Hertz range and  4000 Hertz range, respectively, in the right ear and 55 decibels and 50 decibels at the 3000 Hertz range and 4000 Hertz range, respectively, in the left ear.  See 38 C.F.R. § 3.385.  These private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  A September 2008 VA examination report further noted the Veteran's auditory thresholds were 40 decibels at the 3000 Hertz range in the right ear and 40 decibels and 45 decibels at the 3000 Hertz range and 4000 Hertz range, respectively, in the left ear.  See 38 C.F.R. § 3.385.  

On the question of in-service injury or disease, the Board finds that the Veteran is competent to report that he was exposed to loud noise (acoustic trauma) to both ears in service.  On the December 2007 Application for Compensation Application and/or Pension, via a VA Form 21-526, the Veteran reported noise exposure during service while "working around turbo prop aircraft both on the line and in the hanger as a lineman [and the] office where [he] worked was located in the hanger."  At the September 2008 VA examination, the Veteran's history of military noise exposure was noted from aircraft noise while attached to Air Squadron and working flight line.  The April 2010 substantive appeal also noted the Veteran's exposure to hazardous levels of noise while in service and his entire active service entailed being in or around airplanes, in and out of airplane hangars, and for a while dodging rocket attacks in Vietnam.  Due to the Veteran's competency to report noise exposure and the reported noise exposure is consistent with his military duties, the Board finds the Veteran was exposed to acoustic trauma while in service.

Given the Board's findings of a current disability for tinnitus and bilateral hearing loss, and exposure to loud noise (acoustic trauma) while in service, the remaining question for consideration is whether the Veteran's current diagnoses resulted from the recognized in-service noise exposure.

Service Connection for Tinnitus

Giving the benefit of the doubt to the Veteran, review of the evidentiary record supports a finding that service connection is warranted for tinnitus.  After a review of all the evidence, both lay and medical, the Board finds that, although the Veteran had in-service noise exposure, symptoms of tinnitus were not chronic in service.  Service treatment records are silent with regard to any complaints or treatment for tinnitus, and at the time of separation from service in October 1970 the separation examination report was silent with regard to history or complaints of symptoms for tinnitus.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In a June 2008 private medical statement, Dr. M. T. stated the Veteran reported onset of constant bilateral tinnitus, described it as "white noise," approximately one year ago, which reflects a history of onset by the Veteran reported for treatment purposes beginning 37 years after separation from service.  The Veteran also noted prior excessive noise exposure through his military experiences, industrial employment, and post farm equipment use.  Subsequently, the Veteran clarified in the April 2010 substantive appeal that he informed Dr. M. T. that the ringing in his ears has been there for years but over the last year or so it has become more annoying, and since discharge in 1970 he has not been around farming equipment or been in any industrial setting.

On VA audiological examination in September 2008, the Veteran's medical history regarding tinnitus revealed "onset unknown and not mentioned in service records, bilateral but more on the right, and persistent but varies in intensity."  Following the evaluation, the VA examiner opined it is less likely as not that the Veteran's tinnitus is service related, and explained that the Veteran did not report tinnitus while in service and does not know when he started to notice it.  Thereafter, the Veteran submitted a November 2008 notice of disagreement and clarified that he told the September 2008 VA examiner that his tinnitus began while in service and he continues to have ringing in his ears.  He further noted in the April 2010 substantive appeal that the VA examiner never asked him any questions about tinnitus.

The Veteran is competent to report his continuity of symptomatology since service, and the Board finds that the Veteran's assertion of continuity for symptoms of tinnitus after service is credible in this case.  See Caluza, 7 Vet. App. at 506.  The Veteran has reported onset of his tinnitus symptoms for many years when he initially sought private treatment with Dr. M. T. and dated such symptomatology back to active service upon VA examination in September 2008.  Additionally, the weight of the competent evidence of record does not illustrate any intercurrent event or injury to the Veteran's ears.  As a result, the Board finds the September 2008 VA examination report and medical opinion have less probative weight because the examiner failed to consider the Veteran's competent and credible assertions of a continuity of symptomatology for tinnitus since separation for service.  See Prejean, 13 Vet. App. at 448-49.  

For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds the Veteran has a current diagnosis of tinnitus, he was exposed to loud noise (acoustic trauma) while in service, and symptoms of tinnitus were not shown to be chronic in service, but such symptoms of tinnitus have been continuous since separation from service.  See 38 C.F.R. § 3.303(b) (continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (holding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

After a review of all the evidence, both lay and medical, the Board finds that the evidence shows that symptoms of bilateral hearing loss were chronic in service.  At the August 1966 entrance examination report, the Veteran's pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
-5 (0)
LEFT
5 (20)
0 (10)
-5 (5) 
0 (10)
10 (15)

Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units; therefore, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.

At the time of separation from service in November 1970, an October 1970 separation examination report documented the pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
5
5
5
LEFT
5
5
5
5
5

The Veteran's pure tone thresholds, in decibels, at the 6000 Hertz were also documented as 55 in the right ear and 45 in the left ear.  The examining physician did not mark any abnormalities with regard to the Veteran's ears, but a noted defect of bilateral high frequency hearing loss was indicated.   The Board notes that some degree of bilateral hearing loss beyond the normal ranges was shown by 30 decibels at the 500 Hertz range and 55 decibels at the 6000 Hertz range in the right ear and by 45 decibels at the 6000 Hertz range in the left ear.  See Hensley, 5 Vet. App. at 157.  The Board finds such evidence of a threshold shift during service, indicating some worsening that occurred during service that is not subject to improvement, is analogous to a showing of chronic symptoms of bilateral hearing loss in service.  

Where there is a showing of chronic symptoms during service, then a showing of continuity of symptomatology after service is not required to support a finding of chronicity, and subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

On the question of relationship of the current diagnosed bilateral hearing loss disability to service, the VA examiner in September 2008 opined that it is less likely as not that the Veteran's mild high frequency loss is service.  The basis for the opinion included the factually inaccurate assumption that the Veteran's hearing was normal through 4000 Hertz at service separation, while noting moderate loss at 6000 Hertz bilaterally, and that the loss at 6000 Hertz appeared improved based on the audiometric findings upon VA examination to indicated no loss through 4000 Hertz at service separation and improvement of the 6000 Hertz at the time of the VA examination.  The VA examiner also noted that hearing loss is evident when it occurs and does not worsen unless affected by current conditions and age.  Such opinion that is based upon the factually inaccurate assumption of normal through 4000 Hertz at service separation renders the opinion of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board finds that the Veteran's current bilateral hearing loss disability is not clearly shown as attributable to intercurrent causes.  The weight of the competent evidence of record does not illustrate any intercurrent or injury to the Veteran's ears nor does the September 2008 VA examiner indicate such an occurrence.  

Based on this evidence, the Board finds the Veteran was exposed to loud noise (acoustic trauma) while in service, symptoms of bilateral hearing loss were shown to be chronic in service, Veteran has a current diagnosis of bilateral hearing loss for VA purposes that accounts for the same in-service chronic symptoms of hearing loss, and the current bilateral hearing loss disability is not clearly shown as attributable to intercurrent causes.  Such evidence shows chronic symptoms of hearing loss in service, and a currently diagnosed bilateral hearing loss disability that meets VA standards at 38 C.F.R. § 3.385.  As there is no evidence the current bilateral hearing loss disability is clearly attributable to intercurrent causes, such subsequent manifestations of the same chronic hearing loss now are to be service connected.  See 38 C.F.R. § 3.303(b).  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


